Title: [June 1787]
From: Washington, George
To: 




Friday 1st. June. Attending in Convention and nothing being suffered to transpire no minutes of the proceedings has been, or will be inserted in this diary.

Dined with Mr. John Penn, and spent the evening at a superb entertainment at Bush-hill given by Mr. Hamilton—at which were more than an hundred guests.
 


Saturday 2d. Majr. Jenifer coming in with sufficient powers for the purpose, gave a representation to Maryland; which brought all the States in Union into Convention except Rhode Island which had refused to send delegates thereto.
Dined at the City Tavern with the Club & spent the evening at my own quarters.


   
   Although the state of Maryland appointed five delegates to the Constitutional Convention, their official instructions provided that the presence of a single delegate was enough to fully represent the state. James McHenry, the first of the five Maryland delegates to join the convention (28 May), was still the only Maryland delegate present when he was forced to leave on 1 June because of illness in his family. Hence the arrival on 2 June of Daniel of St. Thomas Jenifer, the second Maryland delegate to join the convention, again allowed the state to be fully represented (FARRANDMax Farrand, ed. The Records of the Federal Convention of 1787. Rev. ed. 4 vols. New Haven, 1966., 1:xxi, 3:586).



 


Sunday. 3d. Dined at Mr. Clymers and drank Tea there also.


   
   George Clymer (1739–1813) was a Philadelphia merchant and financier and an early advocate of independence. As a member of the Continental Congress (1776–78, 1780–83) he was active on committees dealing with finance, prisoners of war, Indian relations, commissary reform, and penal law revision. Clymer was a Pennsylvania delegate to the Federal Convention and a representative in the First Congress. In 1785 he resided on Fourth Street between Walnut and Spruce streets (Pa. Mag., 11 [1887], 300n).



 


Monday 4th. Attended Convention. Representation as on Saturday.
Reviewed (at the importunity of Genl. Mifflin and the officers) the Light Infantry—Cavalry—and part of the Artillery, of the City.
Dined with Genl. Mifflin & drk. Tea with Miss Cadwallader.


   
   miss cadwallader: probably either Rebecca Cadwalader (1746–1821) or Elizabeth Cadwalader (1760–1799), daughters of Dr. Thomas Cadwalader of Philadelphia. Rebecca, who some time after 1791 became the second wife of Philemon Dickinson, and Elizabeth, who never married, were probably the “Misses” Cadwalader listed in 1790 as “Spinsters” living next door to Philemon Dickinson on Chestnut Street in Philadelphia (HEADS OF FAMILIES, PA.Heads of Families at the First Census of the United States Taken in the Year 1790: Pennsylvania. 1908. Reprint. Baltimore, 1970., 225).



 


Tuesday 5th. Dined at Mr. Morris’s with a large Company, & Spent the Evening there. Attended in Convention the usual hours.
  

   

Wednesday 6th. In Convention as usual. Dined at the Presidents (Doctr. Franklins) & drank Tea there—after which returnd. to my lodgings and wrote letters for France.
 


Thursday 7th. Attended Convention as usual. Dined with a Club of Convention Members at the Indian Queen. Drank Tea & spent the evening at my lodgings.


   
   The Indian Queen, on Fourth Street between Market and Chestnut streets, was the lodging house for a number of delegates to the convention. It was described by a visitor that summer as being “kept in an elegant style” (Pa. Mag., 12 [1888], 103).



 


Friday 8th. Attended the Convention. Dined, drank Tea, and spent the evening at my lodggs.
 


Saturday 9th. At Convention. Dined with the Club at the City Tavern. Drank Tea, & set till 10 oclock at Mr. Powells.
 


Sunday 10th. Breakfasted by agreement at Mr. Powell’s, and in Company with him rid to see the Botanical garden of Mr. Bartram; which, tho’ Stored with many curious plts. Shrubs & trees,

many of which are exotics was not laid off with much taste, nor was it large.
   
   From hence we rid to the Farm of one Jones, to see the effect of the plaister of Paris which appeared obviously great—First, on a piece of Wheat stubble, the ground bearing which, he says, had never recd. any manure; and that the Wheat from whence it was taken was so indifferent as to be scarcely worth cutting—The white clover on this grd. (without any seed being sown & the plaister spread without breaking up the soil) was full high enough to mow, and stood very thick. The line between this and the herbage around it, was most obviously drawn, for there nothing but the naked stubble, some weeds & thin grass appeared with little or no white clover. The same difference was equally obvious on a piece of mowing grd. not far distant from it for where the Plaister had been spread the White and red clover was luxuriant and but little of either beyond it and these thin. The Soil of these appeared loamy—slightly mixed with Ising-glass and originally had been good; but according to Jones’s account was much exhausted. He informed us of the salutary effect of this plaister on a piece of heavy stiff meadow (not liable however to be wet) where it transcended either of the two pieces just mentioned in the improvement.
This manure he put on the 29th. of October in a wet or moist spot, and whilst the Moon was in its increase, which Jones says he was directed to attend to (but this must be whimsical) and at

the rate of about 5 bushls. to the Acre. When it is laid on grass land or Meadow he advises harrowing, previously, to the laying it thereon in order to raise the mould for incorporation.
   
   From hence we visited Mr. Powells own farm after which I went (by appointment) to the Hills & dined with Mr. & Mrs. Morris. Returned to the City abt. dark.


   
   William Bartram (1739–1823) operated a botanical garden with his brother John, Jr. (1743–1812), on the west bank of the Schuylkill three miles from Philadelphia. The establishment was still called John Bartram & Sons although it had passed into the hands of the sons upon the death of its founder, John Bartram (1699–1777). William’s reputation as a traveler-naturalist was enhanced by the publication in 1791 of his Travels through North and South Carolina. GW was a subscriber to the book but declined a request that it be dedicated to him. On 2 Oct. 1789 GW sent word to Clement Biddle, his agent in Philadelphia, that he wanted the Bartrams’ list of plants plus a note about the care of each kind (PHi: Washington-Biddle correspondence). In Mar. 1792 he obtained plants of 106 varieties, the surviving list bearing the heading “Catalogue of Trees, Shrubs & Plants, of Jno. Bartram” (DLC:GW). These plants were sent to George Augustine Washington,

GW’s manager at Mount Vernon, and a second shipment was sent down in November to replace the plants that had not flourished. While it is assumed that GW purchased the plants, it is quite possible that they were a gift from Bartram. mr. powells own farm: Samuel Powel owned land across the Schuylkill River southwest of Philadelphia.



 


Monday 11th. Attended in Convention. Dined, drank Tea, and spent the evening in my own room.
 


Tuesday 12th. Dined and drank Tea at Mr. Morris’s. Went afterwards to a concert at the City Tavern.


   
   This benefit concert, with tickets at 7s. 6d., was for Alexander Reinagle (1756–1809), born into a musical family of Austrian descent who lived in England. He was accomplished both as a composer and a performer on several instruments. In 1786 he immigrated to America and soon became Philadelphia’s leading musical impresario. This concert, scheduled to begin at “exactly” 7:45 P.M., opened with an overture by Bach, and included compositions by the then current European composers Sarti, André, Fiorillo, and Piccini as well as pieces by the local musicians Henry Capron and William Brown. The concert concluded with two works by Reinagle, a piano sonata and “a new Overture” (Pa. Packet, 12 June 1787; SONNECKO. G. [T.] Sonneck. Early Concert-Life in America, (1731–1800). Leipzig, Germany, 1907., 80, 131–32).



 


Wednesday 13th. In Convention. Dined at Mr. Clymers & drank Tea there. Spent the evening at Mr. Binghams.
 


Thursday 14th. Dined at Major Moores (after being in Convention) and spent the evening at my own lodgings.

	
   
   Although there were several Major Moores in Philadelphia at this time, GW is probably visiting Maj. Thomas Lloyd Moore (d. 1819), on Pine Street between Second and Third streets. At the end of the Revolutionary War, GW referred to Moore as among “the best Officers who were in the Army” (GW to Thomas Mifflin, 21 Dec. 1783, DNA:PCC, Item 152).



 


Friday 15th. In Convention as usual. Dined at Mr. Powells & drank Tea there.
 


Saturday 16th. In Convention. Dined with the Club at the City Tavern and drank Tea at Doctr. Shippins with Mrs. Livingstons party.


   
   Anne Hume Shippen (1761–1841) was the daughter of Dr. William Shippen (1736–1808). She married (1781) Henry Beekman Livingston, son of Judge Robert R. Livingston (1718–1775), but at this time the Livingstons were separated.



 



Sunday. 17th. Went to Church. Heard Bishop White preach, and see him ordain two Gentlemen Deacons—after wch. rid 8 Miles into the Country and dined with Mr. Jno. Ross in Chester County. Returned in the Afternoon.


   
   William White (1748–1836), a native of Philadelphia, was the assistant minister and then, during the Revolution, the successor to Jacob Duché as minister for Christ and St. Peter’s Anglican churches in Philadelphia. White had recently returned from England, where earlier this year he had been consecrated an Anglican bishop, thus becoming empowered to consecrate deacons for the newly formed Protestant Episcopal Church of the United States of America, which he was instrumental in organizing following the Revolution. White’s sister Mary was the wife of GW’s Philadelphia host Robert Morris.



   
   deacons: One of the deacons was apparently a son of Dr. Gerardus Clarkson (Pa. Mag., 12 [1888], 105).



   
   John Ross’s farm, Grange Farm, or The Grange, was located on the old Haverford Road near Frankford in Chester County. He bought the property, formerly called Clifton Hall, from his father-in-law, Capt. Charles Cruikshank, in 1783 and renamed it in honor of Lafayette’s home in France (Pa. Mag., 23 [1899], 77–85).



 


Monday 18th. Attended the Convention. Dined at the Quarterly meeting of the Sons of St. Patrick—held at the City Tavn. Drank Tea at Doctr. Shippins with Mrs. Livingston.


   
   sons of st. patrick: Founded in 1771 in Philadelphia by Irish-American merchants and their friends, the Society of the Friendly Sons of St. Patrick strongly supported the American Revolution and several of its dinners were attended by GW, who was “adopted” by the society (DOUGHERTYDaniel J. Dougherty. History of the Society of the Friendly Sons of St. Patrick . . . March 17, 1892-March 17, 1951. Philadelphia, 1952., 1–21).



 


Tuesday 19th. Dined (after leaving Convention) in a family way at Mr. Morris’s and spent the Evening there in a very large Company.
 


Wednesday. 20th. Attended Convention. Dined at Mr. Meridiths & drank Tea there.


   
   mr. meridiths: Samuel Meredith (1741–1817) had been a brigadier general under GW during the New Jersey campaigns (1777–78) and was now a Pennsylvania delegate to Congress. In 1789 GW appointed him first treasurer of the United States. His home was on Front Street between Arch and Race streets.



 


Thursday 21st. Attended Convention. Dined at Mr. Pragers, and spent the evening in my Chamber.


   
   Mr. Prager is probably Mark Prager, Sr., a member of the Jewish mercantile family that came to Philadelphia shortly after the Revolution. The firm, at

first called Pragers, Liebaert & Co., was some time before 1791 changed to Pragers & Co. GW had written William Fitzhugh on 23 July 1784 introducing Mr. Prager, who had been strongly recommended to him as “a Gentleman who is very extensively engaged in Trade, & a partner in several very capital Houses in Europe. He is taking a review of the State of our Trade & Ports, & probably, if he finds them answerable to his wishes, will fix a House in this State” (DLC:GW). Prager evidently found Philadelphia more to his liking.



 


Friday 22d. Dined at Mr. Morris’s & drank Tea with Mr. Frans. Hopkinson.

	
   
   Francis Hopkinson, lawyer, musician, composer, and poet, and, as a delegate from New Jersey, signer of the Declaration of Independence, was at this time a judge in the admiralty court of Pennsylvania. During the Revolution he wrote and published a series of satiric essays and pamphlets supporting the American cause, and in 1787–88 wrote essays supporting the proposed new Constitution. In 1788 Hopkinson published a collection of his compositions, Seven Songs, which he dedicated to GW. GW was pleased, but took exception to the dedication, pleading that although he would “defend your performance, if necessary, to the last effort of my musical Abilities . . . what, alass! can I do to support it? I can neither sing one of the songs, nor raise a single note on any instrument to convince the unbelieving” (GW to Hopkinson, 5 Feb. 1789, DLC:GW).



 


Saturday 23d. In Convention. Dined at Doctr. Ruston’s & drank Tea at Mr. Morris’s.


   
   Dr. Thomas Ruston, a native of Chester County, Pa., attended the College of New Jersey and received a medical degree from the University of Edinburgh in 1765. He practiced in England until after the Revolution. In 1785 Ruston returned to Philadelphia where he became an associate of Robert Morris in land speculations. He was jailed for debt in 1796 (RUSHL. H. Butterfield, ed. Letters of Benjamin Rush. 2 vols. Princeton, N.J., 1951., 1:92, n.1). Ruston had been introduced to GW by George William and Sally Fairfax in a letter of 2 July 1785 as “not only a good American by birth, but also in sentiments” (DLC:GW). Ruston had a town house built for him on Chestnut Street. In the 1790 census he appears on West Market Street between Eighth and Ninth streets (Pa. Mag., 8 [1884], 111; HEADS OF FAMILIES, PA.Heads of Families at the First Census of the United States Taken in the Year 1790: Pennsylvania. 1908. Reprint. Baltimore, 1970., 226; JACKSON [3]Joseph Jackson. America’s Most Historic Highway, Market Street, Philadelphia. New ed. Philadelphia and New York, 1926., 232).



 


Sunday 24th. Dined at Mr. Morris’s & spent the evening at Mr. Meridiths—at Tea.
 


Monday 25th. Attended Convention. Dined at Mr. Morris’s—drank Tea there—& spent the evening in my chamber.
 


Tuesday 26th. Attended Convention. Partook of a family dinner with Govr. Randolph and made one of a party to drink Tea at Grays ferry.



   
   Edmund Randolph first boarded at Mrs. House’s, where George Read had been obliged to give up a larger room “for Governor Randolph, it being then expected he would have brought his lady with him, which he did not, but she is expected to follow some time hence” (Read to John Dickinson, 21 May 1787, FARRANDMax Farrand, ed. The Records of the Federal Convention of 1787. Rev. ed. 4 vols. New Haven, 1966., 3:25). A week later Randolph “engaged a couple of rooms in a House at a small distance” from Mrs. House’s. “As Mr. Randolph expects his lady his situation is too Confined in this House. He is to dine at our Table” (Read to Dickinson, 25 May 1787, FARRANDMax Farrand, ed. The Records of the Federal Convention of 1787. Rev. ed. 4 vols. New Haven, 1966., 4:61). A week later Randolph wrote his cousin Lt. Gov. Beverley Randolph: “the prospect of a very long sojournment here has determined me to bring up my family” (FARRANDMax Farrand, ed. The Records of the Federal Convention of 1787. Rev. ed. 4 vols. New Haven, 1966., 3:36).



 


Wednesday 27th. In Convention. Dined at Mr. Morris’s. Drank Tea there also and spent the evening in my chamber.
 


Thursday 28th. Attended Convention. Dined at Mr. Morris’s in a large Company—(the news of his Bills being protested, arriving last night a little mal-apropos). Drank Tea there, & spent the evening in my chamber.


   
   Over a month earlier, Robert Morris’s “£50,000 sterling of . . . bills of exchange” had been protested in London. The protest interrupted the financier’s purchase of American tobacco and threatened to disrupt the American tobacco trade with France, for which Morris had an exclusive contract with the French Farmers General (James Maury to Thomas Jefferson, and William Short to Jefferson, 21 May 1787, JEFFERSON [1]Julian P. Boyd et al., eds. The Papers of Thomas Jefferson. 41 vols. to date. Princeton, N.J., 1950–., 11:370–71, 373).



 


Friday 29th. In Convention. Dined at Mr. Morris and spent the evening there.
 


Saturday 30th. Attended Convention. Dined with a Club at Springsbury—consisting of several associated families of the City—the Gentlemen of which meet every Saturday accompanied by the females of the families every other Saturday. This was the ladies day.


   
   In his original Philadelphia journal GW refers to the club at Springettsbury as the Cold Spring Club. springsbury: One of the original manors set aside by William Penn for his family was named Springettsbury, taking its name from the family name of Penn’s first wife, Gulielma Maria Springett. Much of the original manor, encompassing thousands of acres just north of the original city, was gradually sold off, but a portion retaining the manor name was kept in the family and developed in the mid-eighteenth century by William Penn’s son Thomas Penn (1702–1775). The manor house, within an easy walk from Bush Hill, was the temporary country home of Robert Morris in 1779 and 1780. In the 1780s its overgrown gardens, random springs, and abandoned buildings offered a gothic setting for pastoral outings (see SNYDERMartin P. Snyder. City of Independence: Views of Philadelphia before 1800. New York, 1975., 200; BAKER [2]William Spohn Baker. Washington after the Revolution: MDCCLXXXIV - MDCCXCIX. Philadelphia, 1898., 81n).



